Hill, P. J. (dissenting).
Petitioner on February 1,1926, received a civil service appointment as draftsman in the department known as the board of transportation (Public Service Law, §§ 130, 134). He was laid off through no fault of his own on June 1, 1929. On January 7, 1931, he received an appointment as a junior drafts*187man in the Department of Public Works, Division of Architecture. On June 30, 1934, he was suspended because of lack of funds in the department and Friedlander, who petitioner asserts entered the employment at a later date than himself, was retained. Fried-lander’s first position under civil service was as junior draftsman in the Division of Architecture, to which he was appointed on January 9, 1928. As removals are required to be made in the inverse order of original appointment, Friedlander should have been removed in the event work for the board of transportation is work for the State, and unless petitioner’s enforced lay-off on June 1, 1929, severed his connection with State employment. It has been decided that the work performed by the employees of the board of transportation is so closely identified with the city of New York that time spent in its service counts the same as service for the city in determining priority in city employment. (Matter of Horn v. Gillespie, 267 N. Y. 333.) Does the Horn decision require that credit not be given for work under the board of transportation in determining State priority? The officers and employees of the board of transportation are not city officers but State officers. (Matter of McAneny v. Board of Estimate, etc., 232 N. Y. 377.) While city service is distinct from State service, the compartments are not water tight. (Matter of Schaefer v. Rathmann, 237 App. Div. 491; affd., 262 N. Y. 492.) I see nothing in the Horn decision which requires a determination that this petitioner has lost the benefit of the time during which he worked as a State employee for the board of transportation. Petitioner did not resign, or voluntarily give up his employment on June 1, 1929, and he was not separated from State service. From that date until January 6, 1931, he was on a preferred fist awaiting appointment or reinstatement and, while during that time he was without work and without pay, he kept his status as a civil service employee. (Civil Service Law, § 31; People ex rel. Frank v. Monroe, 99 App. Div. 290; People ex rel. Levenson v. Wells, 78 id. 373.)
I favor affirmance.
Order reversed on the law, with fifty dollars costs and disbursements, and petition dismissed, with fifty dollars costs.